DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, Applicant), regards as the invention.
Regarding claim 6, the first and second longitudinal bar units are comprised of an upper and lower longitudinal bar with a plurality of fourth vertical bars connected with the upper and lower longitudinal bars.  It is unclear if the upper and lower longitudinal bars and the plurality of fourth vertical bars are the same as the upper frame, the lower frame, and first vertical bar of claim 1, as the longitudinal bar units are components of the first and second frame units, as discussed in claim 5 from which claim 6 depends.  For examination purposes, it is assumed that the upper and lower longitudinal bars and the plurality of fourth vertical bars are a part of the upper frame, the lower frame, and first vertical bar.  Claims 7 and 8 are additionally rejected by virtue of their dependence on claim 6.
Claim 9 recites the limitation "the second coupler" in the last line of the claim.  There is insufficient antecedent basis for this limitation in the claim.  For examination purposes, it is assumed “the second coupler” is intended to read “the first coupler.”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 9 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thompson et al. (U.S. Publication No. 2018/0140103), hereinafter referred to as Thompson.
Thompson discloses a collapsible bed frame 5 comprising:  a first frame unit (comprising a lateral bar 22 and longitudinal bar 44) and a second frame unit (comprising the other of the lateral bars 22 and longitudinal bars 44) disposed side by side (Figure 2), each of the first and second units comprising an upper frame 56 and 26, a lower frame 58 and 28, a first vertical bar 30 disposed between the upper frames 56 and 26 and lower frames 58 and 28 (Figure 2), and a first coupler 100 and 102 connected with the first vertical bar 26 at an interior side of the first or second frame unit 22 and 44, wherein the first coupler 100 comprises an upper receptacle 102 and a lower receptacle 102 (Figures 5A-5C); and a longitudinal supporting bar unit 80 comprising an upper longitudinal supporting bar 82, a lower longitudinal supporting bar 84, and one or more third vertical bars 30 disposed between the upper and lower longitudinal supporting bars 82 and 84 and connecting the upper and lower longitudinal supporting bars 82 and 84 (Figure 2); wherein a first end of the upper longitudinal supporting bar 82 is removably coupled with the upper receptacle 102 of the first coupler 100 and 102 of the first frame unit 22; a first end of the .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Joseph (U.S. Publication No. 2006/0107456) in view of Thompson and further in view of Denney (U.S. Patent No. 10,966,537) and Sheehy (U.S. Patent No. 7,003,822).
Regarding claim 1, Joseph discloses a collapsible bed frame 10 comprising:  a first frame unit (comprising the head side of the bed comprising outer lateral bar 15 and four segments 16 which connect to inner lateral bar 17) and a second frame unit (comprising the foot side of the bed comprising outer lateral bar 22 and four segments 16 which connect to inner lateral bar 17) disposed side by side (Figure 1), an inner lateral bar unit 17 disposed between the first frame unit 15 and 16 and second frame unit 22 and 16 (Figure 1), and a first coupler 18 connected with the lateral bar unit 15 or 22 at an interior side of the first frame unit 15 and 16 or second frame unit 22 and 16 (Figure); wherein a second coupler 18 in the one or more second couplers is 
Joseph does not disclose each of the first and second units comprising an upper frame, a lower frame, a first vertical bar disposed between the upper and lower frames, and a first plastic coupler connected with the first vertical bar at an interior side of the first or second frame unit; an upper inner lateral bar, a lower inner lateral bar, a second vertical bar disposed between the upper and lower inner lateral bar and at a position corresponding to the first vertical bar, and comprising an upper inner lateral bar, a lower inner lateral bar, a second vertical bar disposed between the upper and lower inner lateral bar and at a position corresponding to the first vertical bar, and one or more second plastic couplers, wherein each longitudinal supporting bar unit comprises an upper longitudinal supporting bar, a lower longitudinal supporting bar, and one or more third vertical bars disposed between the upper and lower longitudinal supporting bars and connecting the upper and lower longitudinal supporting bars; the first plastic coupler comprises a first lower receptacle to removably engage a first end of the lower longitudinal supporting bar; and the corresponding second plastic coupler comprises a second lower receptacle to removably engage a second end of the lower longitudinal supporting bar.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided Joseph, as modified so the first and second couplers each comprise an upper receptacle and a lower receptacle, as taught by Denney as doing so would merely amount to a simple substitution of one known element (the coupler 18 of Joseph) for another (the coupler of Denney) that would provide expected results, as the couplers of Denney provide a receptacle for receiving a longitudinal support bar (Figure 2 and Col. 3, line 66-Col. 4, line 4) and the coupler.  In this regard, MPEP 2143 and KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) are relevant.
Thompson teaches each of the first and second units comprising an upper frame 26 and 56, a lower frame 28 and 58, a first vertical bar 30 disposed between the upper frame 26 and 56 and lower frames 28 and 58, and a first coupler 102, and 100 connected with the first vertical bar 30 at an interior side of the first or second frame unit 22 (Figure 5A-C); and one or more second couplers 102 and 100, wherein each longitudinal supporting bar unit 80 comprises an upper longitudinal supporting bar 82, a lower longitudinal supporting bar 84, and one or more third vertical bars 30 disposed between the upper and lower longitudinal supporting bars 82 and 84 and connecting the upper and lower longitudinal supporting bars 82 and 84; the first coupler 102, and 100 comprises a first upper receptacle 102 to removably engage a first end of the upper longitudinal supporting bar 82 ,the first coupler 102 and 100 comprises a first lower receptacle 102 to removably engage a first end of the lower longitudinal supporting bar 84; and the corresponding second coupler 102, and 100 comprises a second upper receptacle 102 to removably engage a second end of the upper longitudinal supporting bar 82, and  a second 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Joseph so each of the first and second units comprising an upper frame, a lower frame, a first vertical bar disposed between the upper and lower frames, and a first coupler connected with the first vertical bar at an interior side of the first or second frame unit; and one or more second couplers, wherein each longitudinal supporting bar unit comprises an upper longitudinal supporting bar, a lower longitudinal supporting bar, and one or more third vertical bars disposed between the upper and lower longitudinal supporting bars and connecting the upper and lower longitudinal supporting bars; the first coupler comprises a first lower receptacle to removably engage a first end of the lower longitudinal supporting bar; and the corresponding second coupler comprises a second lower receptacle to removably engage a second end of the lower longitudinal supporting bar as taught by Thompson, where Joseph provides the structure of the inner lateral bar, and all components of Thompson, with the exception of the upper lateral support bars 104, are comprised of an upper and lower frame with vertical bars, so as to result in an upper inner lateral bar, a lower inner lateral bar, a second vertical bar disposed between the upper and lower inner lateral bar and at a position corresponding to the first vertical bar, and comprising an upper inner lateral bar, a lower inner lateral bar, a second vertical bar disposed between the upper and lower inner lateral bar and at a position corresponding to the first vertical bar, because doing so would reduce the weight and the amount of material required to build the bed frame, while maintaining the necessary strength to form a bed frame (Figure 2 and Abstract).  Additionally, doing so would merely amount to a simple substitution of one known element (the solid construction of the bed frame units of Joseph) for another (the vertical top and bottom beam KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) are relevant.
Joseph, as modified, does not disclose plastic couplers. 
Sheehy teaches plastic couplers 32 (Figures 8 and 9 and Col. 3, line 66-Col. 4, line 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided Joseph, as modified, with plastic couplers, as doing so would merely amount to a simple substitution of one known element (the material used in the construction of Denney) for another (the plastic of Sheehy) that would provide expected results, as the couplers of Sheehy provide a receptacle for receiving a longitudinal support bar extending from the center lateral bar to the outer lateral bar (Figure 2 and Col. 3, line 66-Col. 4, line 4). In this regard, MPEP 2143 and KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) are relevant.
Regarding claim 3, Joseph, as modified, discloses the subject matter as discussed above with regard to claim 1.  Joseph, as modified, further discloses wherein the first plastic coupler 18 (see Joseph, Figure 1) is fixed on the first vertical bar 30 by a fastener 100 (see Thompson, Figure 2, where Sheehy teaches couplers comprising plastic material, see Sheehy Col. 3, line 66-Col. 4, line 4).
Regarding claim 4, Joseph, as modified, discloses the subject matter as discussed above with regard to claim 1.  Joseph, as modified, further discloses wherein the first or second end of the upper longitudinal supporting bar 82 comprises a third plastic coupler 98 configured to be removably disposed at the first or second upper receptacle 102 (see Thompson, Figure 2, where Sheehy teaches couplers comprising plastic material, see Sheehy Col. 3, line 66-Col. 4, line 4), 
Regarding claim 5, Joseph, as modified, discloses the subject matter as discussed above with regard to claim 1.  Joseph, as modified, further discloses the first and second frame units 15, 22, and 16 are rotatably connected with each other at proximal sides thereof (see Joseph, Figures 1 and 3, where the longitudinal bar units 16 are rotated inward, and through hinge 21 at the ends of central lateral bar 17); each of the first and second frame units 15, 22, and 16 comprises an outer lateral bar unit 15 and 22, a first longitudinal bar unit (comprising two segments 16, each unit on the left and right side of the bed frame, see Joseph, Figure 1), and a second longitudinal bar unit (comprising the other of two segments 16, each unit on the left and right side of the bed frame, see Joseph, Figure 1); the first longitudinal bar unit (comprising two adjacent segments 16, see Joseph Figure 1) is disposed at a first side of the bed frame 10 and rotatably connected (through hinge 21) with a first end of the outer lateral bar unit 15 and 22 (see Joseph, Figures 1 and 3); the second longitudinal bar unit (comprising two adjacent segments 16, see Joseph Figure 1) is disposed at a second side of the bed frame 10 and rotatably connected (through hinge 21) with a first end of the outer lateral bar unit (see Joseph, Figures 1 and 3); each of the first and second longitudinal bar units (comprising two adjacent segments 16, see Joseph Figure 1) comprises a first longitudinal segment unit 16 and a second longitudinal segment unit 16 rotatably connected with each other at proximal ends thereof (through hinge 20, see Joseph, Figures 1 and 3); and when in an intermediate state (see Joseph, where Figure 2 shows an intermediate state) between contracted and expanded states (see Joseph, Figure 1 which shows the expanded state of the bed frame 10 and Figure 2, which shows the contracted .
Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Joseph in view of Thompson, Denney and Sheehy, and further in view of Lee (U.S. Publication No. 2010/0299831) and Lyon (U.S. Patent No. 3,504,877).
Regarding claim 6, Joseph, as modified, discloses the subject matter as discussed above with regard to claim 1.  Joseph, as modified, further discloses a plurality of lateral supporting bars 11 (see Joseph, Figure 1), each having a first end removably connected (see Joseph, paragraph 0022) with the first longitudinal bar unit 16 of the first or second frame unit 15, 22, and 16 (see Joseph, Figure 1 and paragraph 0022), and a second end removably connected with the second longitudinal bar unit 16 of the first or second frame unit 15, 22, and 16 (see Joseph, Figure 1 and paragraph 0022), wherein each of the first and second longitudinal bar units 44 comprises an upper longitudinal bar 56, a lower longitudinal bar 58, and a plurality of fourth vertical bars 30 disposed at an interior side of the bed frame and connected with the upper and lower longitudinal bars 56 and 58 (see Thompson, Figure 1); 
Joseph, as modified, does not disclose each fourth vertical bar is formed with a slot at an upper portion thereof; a fifth plastic coupler is disposed at the slot; and each of the first and second ends of a lateral supporting bar in the plurality of lateral supporting bars comprises a coupler having one or more lugs to removably couple with the fifth plastic coupler.
Lee teaches a vertical bar 35 is formed with a slot (defined by components 49, 66, and 67) of at an upper portion thereof (Figure 6); a fifth coupler is disposed at the slot (Figure 6); and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided Joseph, as modified, so each fourth vertical bar is formed with a slot at an upper portion thereof; and each of the first and second ends of a lateral supporting bar in the plurality of lateral supporting bars comprises a coupler having one or more lugs to removably couple with the slot as taught by Lee, because the slot and coupler of Lee provides an easily removable attachment, where the coupler can be easily slid into and out of the slot, but would be prevented from moving when in use due to the sidewalls 66 and bottom 67 which prevent the lugs from sliding below the slot or away from the slot (Figure 6, paragraphs 0042 and 0046).
Lyon teaches a fifth coupler 15 disposed within a slot 13 (Figures 1 and 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided Joseph, as modified, with a fifth coupler disposed within the slot as taught by Lyon, combined with the teachings of Sheehy, as discussed above for plastic couplers so as to teach fifth plastic couplers, as the coupler of Lyon provides fastening holes (51, Figure 6) to securely connect to the object attached to the slot (Figure 1, Col. 3, lines 13-33)
Regarding claim 7, Joseph, as modified, discloses the subject matter as discussed above with regard to claim 1.  Joseph, as modified, further discloses wherein: the slot comprises a bottom 67, a first side wall 49, a second side wall 49, a third side wall (where the coupler has two sides 49, and a back behind the sides, see Lee, annotated Figure 6, below), a first extension 66 and a second extension 66, wherein the first side wall 49, the second side wall 49, the third 

    PNG
    media_image1.png
    385
    503
    media_image1.png
    Greyscale

Regarding claim 8, Joseph, as modified, discloses the subject matter as discussed above with regard to claim 1.  Joseph, as modified, further discloses wherein the first notch 41 is shorter than the first extension 35, and the second notch 41’ is shorter than the second extension 35’ (see Lyon Figures 6 and 1, where the fifth coupler is fitted within the extensions 35 and 35’).
Claims 10, 13, 14 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Joseph in view of Denney and further in view of Thompson.
Regarding claim 10, Joseph discloses a collapsible bed frame 10 comprising:  a first lateral bar unit 15 and a second lateral bar unit 17 substantially parallel to each other (Figure 1), and a first coupler 18 connected with the first lateral bar unit 15 at a side facing the second lateral bar unit 17 (Figure 1) and a second coupler 18 connected with the second lateral bar 17 at a side facing the first lateral bar unit 15 (Figure 1); a first longitudinal bar unit (comprising two segments 16, each unit on the left and right side of the bed frame, Figure 1) disposed at a first side of the bed frame 10, and having a first end connected (through 21) with a first end of the first lateral bar unit 15 and a second end connected (though 21) with a first end of the second 
Denney teaches and a first and a second coupler 31; the first and second couplers each comprise an upper receptacle 68 and a lower receptacle 68 (Figure 1 and Col. 3, lines 40-65).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided Joseph, as modified so the first and second couplers each comprise an upper receptacle and a lower receptacle, as taught by Denney as doing so would merely amount to a simple substitution of one known element (the coupler 18 of Joseph) for another (the coupler of Denney) that would provide expected results, as the couplers of Denney provide a receptacle for receiving a longitudinal support bar (Figure 2 and Col. 3, line 66-Col. 4, line 4) and the coupler.  In this regard, MPEP 2143 and KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) are relevant.
Thompson teaches wherein the first lateral bar unit 22 comprises a first upper lateral bar 26, a first lower lateral bar 28, a first vertical bar 30 disposed between the first upper and lower lateral bars 26 and 28, and a first coupler 100 and 102 connected with the first vertical bar 30 at a side facing the second lateral bar unit 22 (Figure 2); and the second lateral bar unit 22 comprises a second upper lateral bar 26, a second lower lateral bar 28, a second vertical bar 30 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Joseph so the first lateral bar comprises a first upper lateral bar, a first lower lateral bar, a first vertical bar disposed between the first upper and lower lateral bars, and a first coupler connected with the first vertical bar at a side facing the second lateral bar unit; and the second lateral bar unit comprises a second upper lateral bar, a second lower lateral bar, a second vertical bar disposed between the second upper and lower lateral bars and at a position corresponding to the first vertical bar, and a second coupler connected with the second vertical bar at a side facing the first lateral bar unit;  wherein each longitudinal supporting bar unit comprises an upper longitudinal supporting bar, a lower KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) are relevant.
Regarding claim 13, Joseph, as modified, discloses the subject matter as discussed above with regard to claim 1.  Joseph, as modified, further discloses wherein the first or second end of the upper longitudinal supporting bar 82 comprises a third coupler 98 configured to be removably disposed at the first or second upper receptacle 102 (see Thompson, Figure 2, where Sheehy teaches couplers comprising plastic material, see Sheehy Col. 3, line 66-Col. 4, line 4), and the first or second end of the lower longitudinal supporting bar 84 comprises a fourth coupler 98 configured to be removably disposed at the first or second lower receptacle 102 (see Thompson, Figure 2, where Sheehy teaches couplers comprising plastic material, see Sheehy Col. 3, line 66-Col. 4, line 4).
Regarding claim 14, Joseph, as modified, discloses the subject matter as discussed above with regard to claim 10.  Joseph, as modified, wherein: and each of the first and second 
Regarding claim 18, Joseph, as modified, discloses the subject matter as discussed above with regard to claim 10.  Joseph, as modified, further discloses a third lateral bar unit 22 disposed at a side of the second lateral bar unit 17 opposite to the first lateral bar unit 15 (Figure 1), and substantially parallel to the first and second lateral bar units 17 and 15 (Figure 1), wherein the third lateral bar unit 22 comprises a third upper lateral bar, a third lower lateral bar, a sixth vertical bar disposed between the third upper and lower lateral bars (where Joseph provides the structure of the inner lateral bar, and all components of Thompson, with the exception of the upper lateral support bars 104, are comprised of an upper and lower frame with vertical bars, so as to result in an upper inner lateral bar, a lower inner lateral bar, a second vertical bar disposed between the upper and lower inner lateral bar and at a position 
Regarding claim 19, Joseph, as modified, discloses the subject matter as discussed above with regard to claim 10.  Joseph, as modified, further discloses wherein the third lateral bar unit 22 is substantially the same as the first lateral bar unit 15 or substantially the same as the second lateral bar unit 17, and the third longitudinal bar unit (comprising two of the adjacent segments 16, located between the lateral bars 17 and 22, see Joseph, Figure 1) is substantially the same as the first longitudinal bar unit (comprising two of the adjacent segments 16, located between the lateral bars 17 and 15, see Joseph, Figure 1), and the fourth longitudinal bar unit (comprising the other of two of the adjacent segments 16, located between the lateral bars 17 and 22, see Joseph, Figure 1)  is substantially the same as the second longitudinal bar unit (comprising the other of two of the adjacent segments 16, located between the lateral bars 17 and 15, see Joseph, Figure 1).
Regarding claim 20, Joseph, as modified, discloses the subject matter as discussed above with regard to claim 10.  Joseph, as modified, further discloses each of the first and second longitudinal bar units (comprising two adjacent segments 16 connected between lateral bars 15 and 17, see Joseph Figure 1) is rotatably connected (through hinge 21) with the first and second lateral bar units 15 and 22; each of the third and fourth longitudinal bar units (comprising two adjacent segments 16 connected between lateral bars 22 and 17, see Joseph Figure 1)  is rotatably connected (through hinge 21) with the second and third lateral bar units 17 and 22 (see Joseph, Figure 1); each of the first, second, third and fourth longitudinal bar units (comprising two adjacent segments 16, see Joseph Figure 1) comprises a first longitudinal segment unit 16 and a second longitudinal segment unit 16 rotatably connected with each other at proximal ends thereof (through hinge 20, see Joseph, Figures 1 and 3); and when in an .
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Joseph in view of Denney and Thompson, and further in view of Sheehy.
Regarding claim 11, Joseph, as modified, discloses the subject matter as discussed above with regard to claim 10.  Joseph, as modified, does not disclose wherein the first and second couplers are made of a material comprising plastic.
Sheehy teaches plastic couplers 32 (Figures 8 and 9 and Col. 3, line 66-Col. 4, line 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided Joseph, as modified, with plastic couplers, as doing so would merely amount to a simple substitution of one known element (the material used in the construction of Denney) for another (the plastic of Sheehy) that would provide expected results, as the couplers of Sheehy provide a receptacle for receiving a longitudinal support bar extending from the center lateral bar to the outer lateral bar (Figure 2 and Col. 3, line 66-Col. 4, line 4).  In this regard, MPEP 2143 and KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) are relevant.
Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Joseph in view of Denney and Thompson, and further in view of Lee and Lyon.
Regarding claim 15, Joseph, as modified, discloses the subject matter as discussed above with regard to claim 10.  Joseph, as modified, further discloses a plurality of lateral supporting bars 11 (see Joseph, Figure 1), each having a first end removably connected (see Joseph, paragraph 0022) with the first longitudinal bar unit 16 of the first or second frame unit 15, 22, and 16 (see Joseph, Figure 1 and paragraph 0022), and a second end removably connected with the second longitudinal bar unit 16 of the first or second frame unit 15, 22, and 16 (see Joseph, Figure 1 and paragraph 0022), wherein each of the first and second longitudinal bar units 44 comprises an upper longitudinal bar 56, a lower longitudinal bar 58, and a plurality of fourth vertical bars 30 disposed at an interior side of the bed frame and connected with the upper and lower longitudinal bars 56 and 58 (see Thompson, Figure 1).
Joseph, as modified, does not disclose each fourth vertical bar is formed with a slot at an upper portion thereof; a fifth plastic coupler is disposed at the slot; and each of the first and second ends of a lateral supporting bar in the plurality of lateral supporting bars comprises a coupler having one or more lugs to removably couple with the fifth plastic coupler.
Lee teaches a vertical bar 35 is formed with a slot (defined by components 49, 66, and 67) of at an upper portion thereof (Figure 6); a fifth coupler is disposed at the slot (Figure 6); and ends of a lateral supporting bar 23 comprises a coupler 47 and 48 having one or more lugs 47 and 48 to removably couple with the fifth coupler 49, 66, and 67 (Figures 6 paragraphs 0042 and 0046).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided Joseph, as modified, so each fourth vertical bar is formed with a slot at an upper portion thereof; and each of the first and second ends of a lateral supporting bar in the plurality of lateral supporting bars comprises a coupler having one or more lugs to removably couple with the slot as taught by Lee, because the slot and coupler of 
Lyon teaches a fifth coupler 15 disposed within a slot 13 (Figures 1 and 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided Joseph, as modified, with a fifth coupler disposed within the slot, as taught by Lyon, as the coupler of Lyon provides fastening holes (51, Figure 6) to securely connect to the object attached to the slot (Figure 1, Col. 3, lines 13-33)
Regarding claim 16, Joseph, as modified, discloses the subject matter as discussed above with regard to claim 1. Joseph, as modified, further discloses wherein: the slot comprises a bottom 67, a first side wall 49, a second side wall 49, a third side wall (where the coupler has two sides 49, and a back behind the sides, see Lee, annotated Figure 6, above), a first extension 66 and a second extension 66, wherein the first side wall 49, the second side wall 49, the third side wall (see annotated Lee, Figure 6, above), the first extension 66 and a second extension 66 are extended upward from the bottom 67 (see Lee, Figure 6); the first and second side walls 49 are opposite to each other (see Lee, Figure 6); the third side wall (see Lee, annotated Figure 6, above) faces the upper longitudinal bar 22, and connects the first and second side walls 49 (see Lee, Figure 6); the first extension 66 extends from the first side wall 49 toward the second side wall 49 (see Lee, Figure 6); the second extension 66 extends from the second side wall 49 toward the first side wall 49 (see Lee, Figure 6, where the coupler of Lee is symmetrical); and the first and second extensions 66 are spaced apart with an opening in between (where the opening is defined by the space between walls 49 where the lateral bar 23 is inserted; the fifth coupler comprises a first notch 41 at a first side and a second notch 41’ at a second side of the fifth 
Regarding claim 17, Joseph, as modified, discloses the subject matter as discussed above with regard to claim 1.  Joseph, as modified, further discloses wherein the first notch 41 is shorter than the first extension 35, and the second notch 41’ is shorter than the second extension 35’ (see Lyon Figures 6 and 1, where the fifth coupler is fitted within the extensions 35 and 35’).

Allowable Subject Matter
Claims 2 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claims 2 and 12, Joseph, as modified, discloses the subject matter as discussed above with regard to claim 1.  Joseph, as modified, does not disclose the upper longitudinal supporting bar is longer than the lower longitudinal supporting bar, wherein each of the first and second couplers comprises: a recess formed at an upper portion of the first or second coupler to serve as the first or second upper receptacle; and a first side wall, a second side wall and a lower side wall at a lower portion of the first or second coupler, and protruded in 
Voit (U.S. Patent No. 6,449,786) is cited as being of interest for being the closest prior art of record for disclosing wherein the upper portion of a supporting bar 16 is longer than the lower portion of a supporting bar 16, where the lower portion of the receptacle 60 protrudes into the bed frame 10 (where the receptacle 60 is angled inward, Figures 1-3).  There would be no motivation to combine Voit with the references cited above in claims 1 and 10, as the couplers of Voit comprise a single receptacle extending the entire height of the frame. There is no disclosure, teaching, or suggestion in the prior art of record that would result in the claimed structure of the upper longitudinal supporting bar is longer than the lower longitudinal supporting bar, wherein each of the first and second couplers comprises:  a recess formed at an upper portion of the first or second plastic coupler to serve as the first or second upper receptacle; and a first side wall, a second side wall and a lower side wall at a lower portion of the first or second coupler, and protruded in a longitudinal direction of the bed frame, wherein the first side wall, the second side wall and the lower side wall collectively serve as the first or second lower receptacle.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISON N LABARGE whose telephone number is (571)272-6098.  The examiner can normally be reached on M-Th 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALISON N LABARGE/Examiner, Art Unit 3673                             

/ROBERT G SANTOS/Primary Examiner, Art Unit 3673